DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species A in the reply filed on 5/11/2021 is acknowledged.  The traversal is on the ground(s) that there is not a search burden and that the international search report designated the cited reference as an A reference only. This is not found persuasive because search burden is not a consideration in restriction practice in an application filed under 35 USC 371 and the Office makes a determination of unity of invention independent of the searching authority’s determination. Applicant does not challenge how the art is applied to any of the limitations. The requirement is still deemed proper and is therefore made FINAL.
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/11/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method to manufacture a hot-rolled high-strength steel strip with tensile strength of at least 570 MPa, with an excellent combination of tensile elongation, stretch-flange formability (SFF), and punched-edge fatigue (PEF) strength”. For the first portion regarding the tensile strength it is unclear if the claim does or does not require a tensile strength of 570 MPa. The language appears in the preamble alongside other intended uses of the steel and subsequent claims actively require a tensile strength of 570 MPa or more in the claim body (See claim 11 and 14). The claim is indefinite because it is unclear if the steel is required to have a tensile strength of at least 570 MPa or not. For the purpose of examination the language will be treated as intended use and not required for claim 11.
For the second portion regarding the “excellent combination” of several material properties this language is unclear as “excellent combination” is a subjective term. MPEP 2173.05 (b) provides the guidance that subjective terms are indefinite relative terms without a standard in the specification to apprise the public of the scope of the claim. The specification does not include such a standard. Furthermore, the language appears in the preamble so it is unclear to what degree the language is limiting if a person was apprised of the scope of the term. For these reasons the claim is indefinite. For the purpose of examination the language will be treated as intended use. Claim 16 additionally recites these features in the body of the claim and are thus indefinite for most of the same reasons. 
Claim 1 recites the limitation "the step of reheating the solidified slab". There is insufficient antecedent basis for both the step of reheating and solidified slab in the claim.
Claim 1 recites the limitation "cooling the hot-rolled steel strip". The steel was established as a slab but in this limitation it appears as the strip. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the coiling temperature". There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “cooling the hot-rolled steel strip with a primary cooling rate between 50 to 150 C/s to an intermediate temperature on a run-out-table (ROT) between 600 and 720 °C”. It is not clear if the claims requires the cooling to be within the primary cooling over the entire cooling step or if a secondary cooling rate is permissible. In other words it is not clear if the second “to” is connected with “cooling” at the beginning of the section or “primary cooling rate”. For this reason the claim is indefinite. For the purpose of examination the claims will be interpreted as the rate is within the range of 50-150 C/s from the start of the cooling step until the temperature is in the 600-720 C range which appears to be consistent with the specification. 
Claim 1 recites “optionally Ca in an amount consistent with a calcium treatment for inclusion control”. It is not clear what the amount of calcium would be included to satisfy the requirement. The specification does not appear to provide adequate details to explain the scope of the calcium content as essentially the same language is used as the claim (US Pg Pub 2019/0352736 [0047]). For this reason the claim is indefinite. As the language is an optional limitation any amount of Ca present or not will met the claim. 
Claim 1 recites “a substantially single-phase ferritic microstructure that contains a mixture of polygonal ferrite (PF) and acicular/bainitic ferrite (AF/BF) and wherein the total volume fraction of the sum of said ferrite constituents is at least 95%”. MPEP 2173.05(b) provides the guidance that substantially has been found to be an indefinite relative term when a standard is not provided in the specification for ascertaining the scope of the term. In this case the term is indefinite for two reasons 1) 
Claims 2-11 and 14-24 are rejected due to dependency on claim 1. 

Claim 3 places an upper limit on the entry temperature of the final hot-rolling of 1050 C. Claim 1 allows for a final hot-rolling finish temperature of 950-1080 C. It is not clear if the entry temperature in claim 3 and final hot-rolling finish temperature range in claim 1 can be in these ranges. Meaning the exit temperature is higher than the entry temperature for a portion of the ranges and it is unclear if this is possible or if claim 3 does not include the full exit temperature range from claim 1. For this reason the claim is indefinite and will be interpreted as requiring an exit temperature not higher than the entry temperature. 
Claim 7 recites the limitation "the coiled hot-rolled steel strip”. Claim 1 does not actively require a step of coiling. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11, and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura 2018/0209007 in view of Suebsomran (“Cooling process on a run-out table by the simulation method”).
Claims 1-4, 6, 17, and 18: Sugiura teaches a method of making a hot rolled steel sheet (Sugiura Abstract). Sugiura teaches the sheet has the following composition: 
Claim 1
Sugiura [0020]
C 0.015-0.15%
0.01-0.2%
Si 0-0.5%
0.001-2.5%
Mn 1-2%
0.001-1.5%
P 0-0.06%
0-0.05%
S 0-0.008%
0-0.01%
Al 0-0.1%
0.001-0.5%
N 0-0.02%
0-0.007%
V 0.02-0.45%
0-0.5%
Fe Balance
Balance

0.001-0.5% [0062]
Opt Cr 0.15-1.2%
0-0.5%
Opt Nb 0.01-0.1%
0-0.09%
Opt Ca
0-0.01%

MPEP 2144.05 provides in the case where the claimed ranges lie within or overlap the prior ranges a prima facie case of obviousness is present. 
Sugiura teaches steel is produced by the following steps casting (Sugiura [0129]), reheating to 1150-1250 C (Sugiura [0108]), hot rolling where the final pass start temperature is at least 1050 C (Sugiura [0110]-[0112]), with a finish rolling final temperature in the range of 930-1000 C (Sugiura [0116]), cooling the steel (Sugiura [0117]), and coiling the steel with a coiling temperature of 450-650 C (Sugiura [0122]). Sugiura teaches that the cooling includes two parts a first primary cooling from the final finish hot-rolling temperature to MT (720<=MT<=830) of 30 C/s or faster (see examples in Table 2 60 C/s) and a subsequent second cooling rate of 10 C/s or slower (Sugiura [0122]). This teaching renders obvious the limitations of a cooling step with a primary rate of between 50-150 C/s to 600-720 C due to the overlapping ranges and the subsequent mild cooling of the steel at -20 C/s to 0 C/s. MPEP 2144.05 provides in the case where the claimed ranges lie within or overlap the prior ranges a prima facie case of obviousness is present.
Sugiura teaches the microstructure can be 100% polygonal ferrite (Sugiura [0072] and [0078]). Sugiura teaches that vanadium forms carbides in the steel (Sugiura [0056]). 
Sugiura does not specify if the cooling steps are performed on a run-out-table. 
Suebsomran discloses a study of run-out-tables in steel hot-rolling mills and the improvements that can be made to efficiency and temperature control (Suebsomran Abstract and Introduction). Suebsomran depicts a steel making process with similar steps to Sugiura in figure 1. Suebsomran teaches that the control of the run-out-table and the associated cooling can improve the quality of the steel (Suebsomran Abstract and conclusion). 


Claim 5: Claim 5 uses an and/or for the cooling rate limits meaning the claim requires either a cooling rate in the range of 60-150 C/s or 50-100 C/s. Sugiura teaches at least 30 C/s with examples at 60 c/s (Sugiura [0122] and Table 2). The claim is obvious due to the overlapping ranges. MPEP 2144.05.
Claims 8 and 20: Sugiura teaches plating the steel by a hot-dip galvanizing process (Sugiura [0093]-[0094]). 
Claim 9: Sugiura teaches the polygonal ferrite ratio can be 80% PF and remainder bainitic ferrite ([0072] and [0078]). MPEP 2144.05 provides the guidance that ranges that are similarly a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In this case due to the similarities of the composition, process of making, and structure a person of ordinary skill in the art would expect them to have the same properties. 
Additionally, Sugiura teaches that the presence of polygonal ferrite improves the hole expansion properties of the material ([0072]). This is a relationship between the polygonal ferrite content and the material property of hole expansion, in other words the polygonal ferrite content is a result effective variable for hole expansion. MPEP 2144.05 provides that the presence of a result-effective variable is one but not the only motivation for a person to carryout routine experimentation to reach another workable process or product. In this case, it would have been obvious to perform routine experimentation to adjust the PF volume content in order to arrive at a product with a different hole expansion. MPEP 2144.05. 

Claims 10 and 21-22: Sugiura does not specify the MOD index. Sugiura in view of Suebsomran does however teach a substantially identical or identical composition/structure and a substantially identical or identical process of making (see claim 1 above). MPEP 2112 provides where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In this case, a prima facie case of obviousness has been established for the claimed MOD index. 
Claim 11: Sugiura teaches the sheet has the following composition:
Claim 1
Sugiura [0020]
C 0.02-0.05%
0.01-0.2%
Si 0-0.25%
0.001-2.5%
Mn 1-1.8%
0.001-1.5%
P 0-0.06%
0-0.05%
S 0-0.008%
0-0.01%
Al 0-0.065%
0.001-0.5%
N 0-0.013%
0-0.007%
V 0.12-0.18%
0-0.5%
Nb 0.02-0.08%
0-0.09%
Fe Balance
Balance
Opt Cr 0.2-0.6%
0-0.5%


Sugiura teaches the tensile strength is preferable 590 MPa to 1180 MPa. Sugiura teaches the steel has excellent hole expansion properties (Sugiura [0161]). Hole expansion is represented by lambda ([0139]). Tables 3, 4, and 6 provide the hole expansion for the samples steels and the range is approximately 124-60% for the inventive steels. This overlapping range presents a prima facie case of obviousness. MPEP 2144.05. 
Claims 14 and 23: Sugiura teaches the tensile strength is preferable 590 MPa to 1180 MPa. Sugiura teaches the steel has excellent hole expansion properties (Sugiura [0161]). Hole expansion is represented by lambda ([0139]). Tables 3, 4, and 6 provide the hole expansion for the samples steels 
Sugiura does not specify the Rm or A50 values or the formula in the claims. Sugiura in view of Suebsomran does however teach a substantially identical or identical composition/structure and a substantially identical or identical process of making (see claim 1 above). MPEP 2112 provides where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In this case, a prima facie case of obviousness has been established for the claimed equation value. For the equation t is being interpreted as the thickness, A50 as the tensile elongation, and Rm as the ultimate tensile strength.

Claims 15 and 24: Sugiura teaches the tensile strength is preferably 590 MPa to 1180 MPa. Sugiura teaches the steel has excellent hole expansion properties (Sugiura [0161]). Hole expansion is represented by lambda ([0139]). Tables 3, 4, and 6 provide the hole expansion for the samples steels and the range is approximately 124-60% for the inventive steels. This overlapping range presents a prima facie case of obviousness. MPEP 2144.05.
Sugiura does not specify the maximum fatigue strength, cycles to failure, punching clearance, formula in the claims. Sugiura in view of Suebsomran does however teach a substantially identical or identical composition/structure and a substantially identical or identical process of making (see claim 1 above). MPEP 2112 provides where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In this case, a prima facie case of obviousness has been established for these claimed material properties. For the equation t is 
Claim 16: Sugiura teaches the tensile strength is preferable 590 MPa to 1180 MPa. This presents a prima facie case of obviousness. MPEP 2144.05.
Claim 19: Sugiura teaches the cooling rate change happens at the MT temperature (Sugiura [0122]). Sugiura teaches some the example steels have MT temperature of 680 C and 620 C (Sugiura Table 2 and 5). Thus, the ranges of MT temperatures overlaps claimed interrupt temperature range and presents a prima facie case of obviousness. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura 2018/0209007 in view of Suebsomran (“Cooling process on a run-out table by the simulation method”) as applied to claim 1 above, further in view of Rijkenberg US Pg Pub 2015/0354021.
Claim 7: Sugiura in view of Suebsomran renders obvious all the limitations of claim 1. Sugiura does not teach if the cool is cooled to ambient temperature. 
Rijkenberg teaches a method making a steel that is similar in composition, microstructure, and steps to Sugiura (Rijkenberg Abstract, composition [0013]-[0021], microstructure [0037], and method [0039]). Rijkenberg teaches that after the coiling step the coil is immersed in a water basin or sprayed with water in order to prevent the coarsening of precipitates and loss of strength (Rijkenberg [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the process of Sugiura by adding a cooling step after the coiling step of immersing the coil in water or spraying the cooling with water as taught by Rijkenberg in order to prevent the coarsening of precipitates and the loss of strength. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736